UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22525 Managed Portfolio Series (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) James R. Arnold, President Managed Portfolio Series c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Ave, 5th Fl Milwaukee, WI53202 (Name and address of agent for service) (414) 765-6802 Registrant's telephone number, including area code Date of fiscal year end: October 31, 2012 Date of reporting period:October 31, 2012 Item 1. Report to Stockholders. New Path Tactical Allocation Fund Annual Report www.NewPathGTAAFund.com October 31, 2012 NEW PATH TACTICAL ALLOCATION FUND Letter to Shareholders (Unaudited) November 1st, 2012 Fellow Shareholders, Thank you for joining us with your investment in the New Path Tactical Allocation Fund (GTAAX).GTAAX invests in major market index-based Exchange Traded Funds or Notes (ETFs) to gain exposure to broad equity and fixed income markets.The fund is often referred to as a global tactical asset allocation fund in that assets are periodically re-allocated among various global equity markets, or even out of equities altogether and into fixed income based securities.In particular, GTAAX executes this re-allocation process monthly and normally holds two to four ETFs. So how do we decide which ETFs to hold every month?We have developed a proprietary quantitative model that analyzes market trends and calculates specific allocations.Let’s go through the details of what that means: • Proprietary – Our firm, New Path Capital Advisors, created all of the calculations used to make investment decisions. We do not purchase market research produced by someone else. Our analysis is unique and cannot be found at any other asset manager. • Quantitative – Our analysis uses market data only. We enter a variety of market index prices into our model, which then uses a pre-established decision matrix to tell us what percentage of the portfolio should be allocated to each asset class. There is no subjective component that attempts to inject our “opinion” on what might happen in various markets. The model simply reads the current market behavior and responds accordingly. • Market Trends – Our model is considered to be “trend following” or “momentum-based”. This means that our model reads the price levels over time for each index used, determines the short term direction of each market index, and estimates the sustainability of that trend based on historical patterns. • Calculates Specific Allocations – Finally, our model uses the market trend determinations to calculate how much of the portfolio should be invested in each asset class. If the process sounds complicated, you’re right – it is.But we then take a very sophisticated process and implement it very simply, using commonly traded index-based securities. 2012 has been a difficult year for tactical funds, including ours.The reason is that the goal of tactical funds is to shift assets into high potential categories and out of low potential ones.That has proven to be a tricky proposition this year as equity markets worldwide have shown very inconsistent performance month to month.Our fund has had months in which negative market signals have caused us to reduce equity exposures, only to have those categories reverse course and show positive returns. As for returns, the Fund has approximately broken even for the year through October 31st while the S&P 500 has gained a little over 14%.The majority of our underperformance is due to being out of equities during the reversals mentioned earlier.But remember our core philosophy:We want to avoid taking large losses while participating in gains when we can.The effort to avoid losses will sometimes result in us missing some market upside.But we believe that avoiding the downside will far outweigh that risk. History has shown that we will see another bear market.The only question is when.In the meantime, we will continue to read the market data and re-allocate our portfolio based on a disciplined quantitative analysis of current conditions. 1 NEW PATH TACTICAL ALLOCATION FUND Thank you again for your participation in the New Path Tactical Allocation Fund.We are honored by the trust you have placed in us. Ron Bristol, MBA President, New Path Capital Advisors Mutual fund investing involves risk.Principal loss is possible.Because the funds are “fund of funds”, an investor will indirectly bear the principal risks of the underlying funds, including but not limited to, risks associated with smaller companies, foreign securities, emerging markets, non-diversification, and fixed income investments.Because the fund invests in ETFs, it is subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact a fund’s ability to sell its shares.Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for long term debt securities. Past performance does not guarantee future results. The information provided in this letter represents the opinion of the author and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. The S&P 500® Index is an unmanaged index generally representative of the market for stocks of large sized U.S. companies.An investment cannot be made directly in an index.The figures above reflect all dividends reinvested but do not reflect any deductions for fees, expenses, or taxes. The Fund is distributed by Quasar Distributors, LLC. 2 NEW PATH TACTICAL ALLOCATION FUND Value of $1,000,000 Investment (Unaudited) The chart assumes an initial investment of $1,000,000.Performance reflects waivers of fee and operating expenses in effect.In the absence of such waivers, total return would be reduced.Past performance is not predictive of future performance.Investment return and principal value will fluctuate, so that your shares, when redeemed may be worth more or less than their original cost. Performance assumes the reinvestment of capital gains and income distributions.The performance does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Rates of Return – Annualized Since Inception(1) to October 31, 2012 New Path Tactical Allocation Fund, Investor Class (without sales load) -0.30% New Path Tactical Allocation Fund, Investor Class (with sales load)(2) -5.32% New Path Tactical Allocation Fund, Institutional Class 0.00% S&P 500 Index(3) 15.03% December 28, 2011 Return reflects a sales load of 5.00%. The Standard & Poor’s 500 Index (S&P 500) is an unmanaged, capitalization-weighted index generally representative of the U.S. market for large capitalization stocks. This Index cannot be invested in directly. 3 NEW PATH TACTICAL ALLOCATION FUND Expense Example (Unaudited) October 31, 2012 As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, reinvested dividends, or other distributions; and (2) ongoing costs, including management fees; distribution and/or service (12b-1) fees; and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (December 28, 2011 – October 31, 2012). ACTUAL EXPENSES For each class, the first line of the table provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. HYPOTHETICAL EXAMPLE FOR COMPARISON PURPOSES For each class, the second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if transactional costs were included, your costs may have been higher. Expenses Paid Beginning Account Ending Account During Period(1) Value (05/01/2012) Value (10/31/2012) (05/01/12 to 10/31/12) New Path Tactical Allocation Fund Investor Class Actual(2) $ 946.80 Hypothetical (5% annual return before expenses) New Path Tactical Allocation Fund Institutional Class Actual(2) $ 947.90 Hypothetical (5% annual return before expenses) Expenses are equal to the Fund’s annualized expense ratio for the period since inception of 1.50% and 1.25% for the Investor Class and Institutional Class, respectively, multiplied by the average account value over the period, multiplied by the number of days in the most recent fiscal half year/366 (to reflect the one-half year period). Based on the actual returns for the six-month period ended October 31, 2012 of -5.32% and -5.21% for the Investor Class and Institutional Class, respectively. 4 NEW PATH TACTICAL ALLOCATION FUND Allocation of Portfolio (% of Net Assets) (Unaudited) October 31, 2012 Fund Holdings as of October 31, 2012 (% of net assets) iShares Core Total U.S. Bond Market ETF 29.6% iShares MSCI EAFE Index Fund 9.3% SPDR S&P rust 35.2% Vanguard MSCI Emerging Markets ETF 24.7% Short-Term Investments & Other Assets and Liabilities 1.2% 5 NEW PATH TACTICAL ALLOCATION FUND Schedule of Investments October 31, 2012 Description Shares Value EXCHANGE-TRADED FUNDS – 98.8% iShares Core Total U.S. Bond Market ETF $ iShares MSCI EAFE Index Fund SPDR S&P rust Vanguard MSCI Emerging Markets ETF Total Exchange-Traded Funds (Cost $40,755,368) SHORT-TERM INVESTMENT – 1.4% Invesco Liquid Assets Portfolio, 0.18%* (Cost $554,686) Total Investments – 100.2% (Cost $41,310,054) Other Assets and Liabilities, Net – (0.2%) ) Total Net Assets – 100.0% $ *Variable Rate Security – The rate shown is the rate in effect as of October 31, 2012. See Notes to the Financial Statements 6 NEW PATH TACTICAL ALLOCATION FUND Statement of Assets and Liabilities October 31, 2012 ASSETS: Investments, at value (cost $41,310,054) $ Interest receivable Prepaid expenses Total assets LIABILITIES: Payable to investment adviser Accrued distribution fees Payable to affiliates Accrued expenses Total liabilities NET ASSETS $ NET ASSETS CONSIST OF: Paid-in capital $ Accumulated undistributed net investment income Accumulated undistributed net realized loss on investments ) Net unrealized appreciation on investments Net Assets $ Investor Class Institutional Class Net Assets $ $ Shares issued and outstanding(1) Net asset value, redemption price and minimum offering price per share(2) $ $ Maximum offering price per share(2)($9.97/0.9500) $ N/A Unlimited shares authorized A redemption fee of 1.00% is assessed against shares redeemed within 30 days of purchase. See Notes to the Financial Statements 7 NEW PATH TACTICAL ALLOCATION FUND Statement of Operations For the Period Inception Through October 31, 2012(1) INVESTMENT INCOME: Interest income $ Dividend income Total investment income EXPENSES: Investment adviser fees Fund administration & accounting fees Transfer agent fees Trustee fees Federal & state registration fees Audit fees Distribution fees – Investor Class Compliance fees Legal fees Other Custody fees Postage & printing fees Total expenses before reimbursement Less: Reimbursement from investment adviser (Note 4) ) Net expenses NET INVESTMENT INCOME REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS: Net realized loss on investments ) Net change in unrealized appreciation on investments Net realized and unrealized loss on investments ) NET DECREASE IN NET ASSETS RESULTING FROM OPERATIONS $ ) Inception date of the Fund was December 28, 2011. See Notes to the Financial Statements 8 NEW PATH TACTICAL ALLOCATION FUND Statement of Changes in Net Assets For The Period Inception Through October 31, 2012(1) OPERATIONS: Net investment income $ Net realized loss on investments ) Net change in unrealized appreciation on investments Net decrease in net assets resulting from operations ) CAPITAL SHARE TRANSACTIONS: Investor Class: Proceeds from shares sold Proceeds from reinvestment of distributions — Payments for shares redeemed ) Increase in net assets from Investor Class transactions Institutional Class: Proceeds from shares sold Proceeds from reinvestment of distributions — Payments for shares redeemed — Increase in net assets from Institutional Class transactions Net increase in net assets resulting from capital share transactions DISTRIBUTIONS TO SHAREHOLDERS: From net investment income — From net realized gains — Total distributions to shareholders — TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of period — End of period, including accumulated undistributed net investment income of $120,488 $ TRANSACTIONS IN SHARES: Investor Class: Shares sold Shares issued to holders in reinvestment of dividends — Shares redeemed ) Net increase in Investor Class shares Institutional Class: Shares sold Shares issued to holders in reinvestment of dividends — Shares redeemed — Net increase in Institutional Class shares Net increase in shares outstanding Inception date of the Fund was December 28, 2011. See Notes to the Financial Statements 9 NEW PATH TACTICAL ALLOCATION FUND Financial Highlights For a Fund share outstanding throughout the period. For The Period Inception Through October 31, 2012(1) Investor Class PER SHARE DATA: Net asset value, beginning of period $ INVESTMENT OPERATIONS: Net investment income Net realized and unrealized loss on investments ) Total from investment operations ) LESS DISTRIBUTIONS: Dividends from net investment income — Dividends from net capital gains — Total distributions — Net asset value, end of period $ TOTAL RETURN )%(2) SUPPLEMENTAL DATA AND RATIOS: Net assets, end of period (in millions) $ Ratio of expenses to average net assets: Before expense reimbursement %(3) After expense reimbursement %(3) Ratio of net investment loss to average net assets: Before expense reimbursement %(3) After expense reimbursement %(3) Portfolio turnover rate %(2) Inception date of the Fund was December 28, 2011. Not annualized Annualized See Notes to the Financial Statements 10 NEW PATH TACTICAL ALLOCATION FUND Financial Highlights For a Fund share outstanding throughout the period. For The Period Inception Through October 31, 2012(1) Institutional Class PER SHARE DATA: Net asset value, beginning of period $ INVESTMENT OPERATIONS: Net investment income Net realized and unrealized loss on investments ) Total from investment operations — LESS DISTRIBUTIONS: Dividends from net investment income — Dividends from net capital gains — Total distributions — Net asset value, end of period $ TOTAL RETURN %(2) SUPPLEMENTAL DATA AND RATIOS: Net assets, end of period (in millions) $ Ratio of expenses to average net assets: Before expense reimbursement %(3) After expense reimbursement %(3) Ratio of net investment income to average net assets: Before expense reimbursement %(3) After expense reimbursement %(3) Portfolio turnover rate %(2) Inception date of the Fund was December 28, 2011. Not annualized Annualized See Notes to the Financial Statements 11 NEW PATH TACTICAL ALLOCATION FUND Notes to the Financial Statements October 31, 2012 1.ORGANIZATION Managed Portfolio Series (the “Trust”) was organized as a Delaware statutory trust under a Declaration of Trust dated January 27, 2011.The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company.The New Path Tactical Allocation Fund (the “Fund”) is a non-diversified series with its own investment objectives and policies within the Trust.The investment objective of the Fund is to provide capital appreciation and income.The Fund commenced operations on December 28, 2011.Costs incurred by the Fund in connection with the organization, registration, and the initial public offering of shares were paid by New Path Capital Advisors (the “Adviser”).The Fund currently offers two classes of shares, the Investor Class and the Institutional Class.Investor Class shares are subject to a 0.25% distribution fee.Each class of shares has identical rights and privileges except with respect to the distribution fees and voting rights on matters affecting a single share class.The Fund may issue an unlimited number of shares of beneficial interest, with no par value. 2.SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund in preparation of its financial statements.These policies are in conformity with generally accepted accounting principles in the United States of America (“GAAP”). Security Valuation – All investments in securities are recorded at their estimated fair value, as described in Note 3. Federal Income Taxes – The Fund complies with the requirements of subchapter M of the Internal Revenue Code of 1986, as amended, necessary to qualify as a regulated investment company and distributes substantially all net taxable investment income and net realized gains to shareholders in a manner which results in no tax cost to the Fund. Therefore, no federal income tax provision is required.As of and during the period ended October 31, 2012, the Fund did not have any tax positions that did not meet the “more-likely-than-not” threshold of being sustained by the applicable tax authority.As of and during the period ended October 31, 2012, the Fund did not have liabilities for any unrecognized tax benefits.The Fund recognizes interest and penalties, if any, related to unrecognized tax benefits on uncertain tax positions as income tax expense in the Statement of Operations.During the period ended October 31, 2012, the Fund did not incur any interest or penalties.The Fund is subject to examination by U.S. taxing authorities for the tax periods since the commencement of operations. Security Transactions and Investment Income – The Fund follows industry practice and records security transactions on the trade date.Realized gains and losses on sales of securities are calculated on the basis of identified cost.Dividend income is recorded on the ex-dividend date and interest income is recorded on an accrual basis.Withholding taxes on foreign dividends have been provided for in accordance with the Fund’s understanding of the applicable country’s tax rules and regulations.Discounts and premiums on securities purchased are amortized over the expected life of the respective securities. The Fund distributes all net investment income, if any, and net realized capital gains, if any, annually.Distributions to shareholders are recorded on the ex-dividend date.The treatment for financial reporting purposes of distributions made to shareholders during the year from net investment income or net realized capital gains may differ from their ultimate treatment for federal income tax purposes.These differences are caused primarily by differences in the timing of the recognition of certain components of income, expense or realized capital gain for federal income tax purposes.Where such differences are permanent in nature, GAAP requires that they be reclassified in the components of the net assets based on their ultimate characterization for federal income tax purposes.Any such reclassifications will have no effect on net assets, results of operations or net asset values per share of the Fund.For the period 12 NEW PATH TACTICAL ALLOCATION FUND Notes to the Financial Statements – Continued October 31, 2012 ended October 31, 2012, the Fund increased accumulated undistributed net investment income by $5,581 and decreased paid-in capital by $5,581. Use of Estimates – The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Allocation of Income, Expenses and Gains/Losses – Income, expenses (other than those deemed attributable to a specific share class), and gains and losses of the Fund are allocated daily to each class of shares based upon the ratio of net assets represented by each class as a percentage of the net assets of the Fund.Expenses deemed directly attributable to a class of shares are recorded by the specific class.Most Fund expenses are allocated by class based on relative net assets.12b-1 fees are expensed at 0.25% of average daily net assets of Investor Class shares.Expenses associated with a specific fund in the Trust are charged to that fund.Common Trust expenses are typically allocated evenly between the funds of the Trust, or by other equitable means. 3.SECURITIES VALUATION The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion of changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types.These inputs are summarized in the three broad levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Following is a description of the valuation techniques applied to the Fund’s major categories of assets and liabilities measured at fair value on a recurring basis.The Fund’s investments are carried at fair value. Investment Companies – Investments in other mutual funds, including money market funds, are valued at their net asset value per share.To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in Level 1 of the fair value hierarchy. Exchange-Traded Funds – Exchange-traded funds are valued at the last reported sale price on the exchange on which the security is principally traded.If, on a particular day, an exchange-traded fund does not trade, then the mean between the most recent quoted bid and asked prices will be used.To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in Level 1 of the fair value hierarchy. 13 NEW PATH TACTICAL ALLOCATION FUND Notes to the Financial Statements – Continued October 31, 2012 Securities for which market quotations are not readily available, or if the closing price does not represent fair value, are valued following procedures approved by the Board of Trustees.These procedures consider many factors, including the type of security, size of holding, trading volume and news events.There can be no assurance that the Fund could obtain the fair value assigned to a security if they were to sell the security at approximately the time at which the Fund determines their net asset values per share. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s securities as of October 31, 2012: Level 1 Level 2 Level 3 Total Exchange-Traded Funds $ $
